Citation Nr: 1208150	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  04-41 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington D.C.  Jurisdiction over the Veteran's claims files was subsequently transferred to the Roanoke, Virginia RO.  

The Board denied the Veteran's claims in a November 2007 decision, and he appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in August 2009, the Court set aside the denials of service connection for Crohn's disease and schizophrenia, and remanded the case to the Board for additional action.  When this case was most recently before the Board in June 2010, the Veteran's claims were remanded for VA examinations.  Service connection for schizophrenia was granted in a December 2011 rating decision, thus, the only remaining issue on appeal is that of service connection for Crohn's disease.  


REMAND

Unfortunately, the case must be remanded once again for further development.

In June 2010, the Board remanded the Veteran's claim for a VA examination with specific instructions to the examiner.  The examiner was asked, inter alia, to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's Crohn's disease is etiologically related to his service.  In addition, the examiner was asked to provide a rationale for his or her opinion.  

The Veteran was afforded a VA examination in August 2010 during which the examiner did not review the claims files.  The VA physician's assistant opined that the medical evidence did not support the likelihood that the Veteran's military service had a causal effect on the development of Crohn's disease.  In a January 2011 addendum authored by the August 2010 examiner, she indicated that she reviewed the Veteran's claims files and opined that the Veteran's Crohn's disease was unrelated to his military service, because there are no clinical documents to support a diagnosis prior to 1988.  

In a July 2011 document from a VA "Quality Assurance Reviewer," she indicated that there are many theories about what causes Crohn's disease, and its etiology is unknown.  She indicated that the Veteran was not diagnosed as having Crohn's disease until 1988 and there is no medical evidence showing a diagnosis prior to that time.  Finally, this reviewer opined that the Veteran's Crohn's disease was less likely than not related to the Veteran's military service.  

The Board notes that there is no indication that the July 2011 reviewer is a person with the appropriate expertise to provide an opinion as requested in the June 2010 remand.  Further, the August 2010 examination report and January 2011 addendum are inadequate as they only discuss the remoteness of the Veteran's diagnosis of Crohn's disease and there is no other rationale for the opinions given.  

As contended by the Veteran's representative, and as shown in the service treatment records (STRs), the Veteran was treated in service for stomach cramps, tenderness, and pain.  She further contends that the Veteran's Crohn's disease did not just appear in 1988 and must have had its onset earlier.

In light of the inadequacy of the VA examination report and associated addendums, the Board finds that the originating agency did not substantially comply with the requirements in the Board's June 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance).  

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of his Crohn's disease.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's Crohn's disease is etiologically related to his active service.  The examiner is asked to specifically comment on the significance, if any, of the Veteran's in-service complaints of stomach cramps, pain, and tenderness.  

The rationale for each opinion expressed must also be provided.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney-representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

